


Exhibit 10.46

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [*], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Vaccine Adjuvant License and Collaboration Agreement

 

This Agreement is made on the 30th day of May, 2008 (“Effective Date”) by and
among 3M COMPANY (“3M”) and 3M INNOVATIVE PROPERTIES COMPANY (“3M IPC”), a
wholly-owned subsidiary of 3M, both with a principal address as 3M Center, St.
Paul, MN 55144 (collectively “3M”); and Celldex Therapeutics, with a principal
address at 222 Cameron Drive Suite 400, Phillipsburg, NJ  08865 (“CELLDEX”).

 

RECITALS

 

CELLDEX has expertise and technology relating to vaccine products, including for
example proprietary Antigen Presenting Cell (“APC”) technology platform for the
development of vaccines for prophylactic and/or therapeutic immunization against
infectious disease and oncology (cancer).

 

3M, through its Drug Delivery Systems Division, has expertise and technology
(with know-how and patents owned by 3M IPC) relating to toll-like receptor (TLR)
7 and/or 8 immune response modifier (“IRM”) compounds, formulations,
conjugation, delivery, and manufacturing including proprietary IRM compounds
such as resiquimod and others, that are useful as vaccine adjuvants.

 

CELLDEX wishes to use certain 3M IRM compounds as vaccine adjuvants, and 3M
wishes to license such compounds to CELLDEX for use with CELLDEX’s APC
technology for the development of vaccines.  Further, CELLDEX may wish to have
3M collaborate in connection with the production, selection, formulation,
conjugation, use or delivery of the 3M IRM compounds under a mutually agreed
work plan to conduct such work.

 

1

--------------------------------------------------------------------------------


 

If results of vaccine development efforts are successful, CELLDEX may wish to
market commercial vaccine products in combination with the 3M IRM compound(s) as
vaccine adjuvants.

 

IT IS THEREFORE AGREED as follows:

 

ARTICLE 1.   DEFINITIONS

 

For the purposes of this Agreement, the terms defined in this Article shall have
the meaning specified and shall be applicable both to the singular and plural
forms.

 

“3M Background Patent Rights” shall mean the Patents owned or controlled by 3M
IPC or 3M IPC Affiliates or to which 3M IPC or 3M IPC Affiliates otherwise has
the right to license, including a licensable interest in any jointly owned
Patents, and which are listed on Exhibit A, part 1.  The data regarding a patent
or application, and additional applications in a patent family, listed on
Exhibit A, part 1, shall be updated by 3M IPC from time-to-time or upon request
by CELLDEX.  For the avoidance of doubt, any such additional 3M Background
Patent Rights added to Exhibit A, part 1 during the term of this Agreement will
be covered by the grant of rights under Section 2.1.  For further avoidance of
doubt, no patent families are included in 3M Background Patent Rights other than
those listed on Exhibit A, part 1, provided, however, that (i) 3M IPC is not
aware of any other Patent Rights existing as of the Effective Date owned or
controlled by 3M IPC or its Affiliates that would cover the Licensed Compounds
per se, the existing resiquimod gel formulation provided by 3M, or their use as
Vaccine Adjuvants (as opposed to other specific formulations or other specific
methods of delivery thereof), and (ii) in the event additional Licensed
Compounds are added to this Agreement, 3M IPC will add applicable Patent Rights
to Exhibit A, part 1.

 

“3M Know-How” shall mean any substantial proprietary Confidential Information
and data which is not in the public domain provided by 3M to develop, use,
manufacture, commercialize or obtain Regulatory Approval of a Product, including
any access or right of reference to data in a Drug Master File or similar safety
data package for resiquimod or other Licensed Compound or Product.

 

2

--------------------------------------------------------------------------------


 

“3M Patent Rights” shall mean 3M Background Patent Rights and 3M Program Patent
Rights.

 

“3M Program Patent Rights” shall mean Patents owned or controlled by 3M IPC or
3M IPC Affiliates or to which 3M IPC or 3M IPC Affiliates otherwise has the
right to license, including any interest in any jointly owned Patents, on
inventions conceived during and arising out of work conducted under this
Agreement.  Exhibit A, part 2, shall be updated by 3M IPC to include 3M Program
Patent Rights promptly upon first filing an application on a program invention
and at any other time upon request by CELLDEX to include applicable 3M Program
Patent Rights of 3M covering a Licensed Compound, Vaccine Adjuvant and/or
Product conceived during and arising out of work conducted under this
Agreement.  For the avoidance of doubt, any such additional 3M Program Patent
Rights added to Exhibit A, part 2 during the term of this Agreement will be
covered by the grant of rights under Section 2.1.

 

“3M Workplan” shall mean activities, if any, to be undertaken by 3M to assist
CELLDEX with development of Product(s) in the Field, which may be incorporated
into this Agreement upon written agreement of 3M and CELLDEX.

 

“Affiliate” shall mean (1) any individual or Entity who, whether now existing or
created in the future, that in whatever country organized or resident, directly
or indirectly through one or more intermediaries, is controlled by, or is under
common control with, or controls, a Party; or (2) any Entity, whether now
existing or created in the future, in which any Party or any individual or
Entity recited in the preceding paragraph (1) directly or indirectly through one
or more intermediaries has at least a forty percent (40%) ownership or voting
rights interest (whether through stock ownership, stock power, voting proxy, or
otherwise) or has the maximum ownership interest it is permitted to have in the
country where such Entity exists.

 

“Approval Application” shall mean an application for Regulatory Approval
required before commercial sale or use of a Product as a drug in a regulatory
jurisdiction, including but not limited to an Investigational New Drug (“IND”)
application as defined in the United States Food, Drug and Cosmetic Act and
regulations promulgated thereunder, or any corresponding foreign equivalent
thereof or comparable regulatory or scientific filing to initiate human clinical
exposure.

 

3

--------------------------------------------------------------------------------


 

“CELLDEX Know-How” shall mean any substantial proprietary Confidential
Information and data which is not in the public domain provided by CELLDEX
useful to develop, use, manufacture, commercialize or obtain regulatory approval
of a Product.

 

“CELLDEX Program Patent Rights” shall mean Patents owned or controlled by
CELLDEX or its Affiliates or to which CELLDEX or its Affiliates otherwise has
the right to license, including a licensable interest in any jointly owned
Patents, on inventions conceived during and arising out of work conducted under
this Agreement.  Exhibit B shall be updated by CELLDEX  to include CELLDEX
Program Patent Rights promptly upon first filing an application on a program
invention and at any other time upon request by 3M IPC to include applicable
Patents of CELLDEX covering a Product conceived during and arising out of work
conducted under this Agreement.

 

“CELLDEX APC Targeting Technology” shall mean: Any molecule or DNA vaccine that
encodes for the molecule composed of an antibody or antibody fragment attached
covalently or via a high-affinity bond to a vaccine antigen expressly designed
to selectively bind to antigen presenting cells, including conventional
dendritic cells, through cell surface receptors and to carry the vaccine antigen
into these cells for subsequent immune processing.

 

“CELLDEX Workplan” shall mean the description(s) set forth in Exhibit C of
activities to be undertaken by CELLDEX for the development of Product(s) in the
Field, as entered in Exhibit C or which may be amended at CELLDEX’s sole
discretion.

 

“cGMP”                shall mean manufacture in accordance with:

 

(a)           Directive 91/412/EEC and Directive 2003/94/EC or any other
applicable European Community legislation or regulation as amended and
applicable from time to time;

 

(b)           the current principles and guidelines of good manufacturing
practice for medicinal products for human use and “substantial conformity with
good manufacturing requirements” (as such phrase is used in Section 802(f)(1) of
the Federal Food, Drug and Cosmetic Act, as such Act may be amended from time to
time); and

 

(c)           US Code of Federal Regulations, Title 21, Part 210 (Current Food
Manufacturing Practice in Manufacturing, Processing, Packaging or Holding of
Drugs), Part 211 (Current Food Manufacturing Practice for Finished
Pharmaceuticals);

 

4

--------------------------------------------------------------------------------


 

“Drug Master File” or “DMF” shall mean all filings and submissions of
information to the FDA pursuant to US in 21 CFR 314.420 and otherwise in
connection with the filing of a drug master file with the FDA in the United
States, and, in any jurisdiction outside the United States, all analogous
filings and submissions of information to any other regulatory body in such
other jurisdiction in relation to the filing of a drug master file or analogous
documentation therewith.

 

“Entity” shall mean any corporation, firm, partnership, proprietorship, or other
form of business organization.

 

“Earned Royalty” shall mean the royalties paid or payable under this Agreement
based on Net Sales of Product covered by a Granted Claim of 3M Patent Rights or
using 3M Know-How.  For purposes of this Agreement, the term “covering” or
“covered” in the context of a Granted Claim means that but for the licenses
granted herein the Product in question or the manufacture, use, sale, offer for
sale, or importation of such a Product would infringe a Granted Claim according
to the law of the applicable jurisdiction.

 

“Field” shall mean human prophylactic or therapeutic vaccination against any and
all cancer disease states and selected infectious diseases, as listed in the
attached Exhibit D.

 

“Improvement(s)” shall mean findings, improvements, enhancements, discoveries,
technologies, information, inventions, additions, modifications, adaptations,
advances, developments, uses, formulations, variations, enhancements,
improvements or changes (whether or not patented or patentable) with respect to
the Licensed Compounds (or other 3M IRM compounds) conceived, developed and/or
reduced to practice during the term of this Agreement.

 

“Licensed Compound” shall mean resiquimod (or resiquimod gel), the compounds
listed in Exhibit E (which may be amended upon mutual agreement to add new
compounds), including any salt, solvate, ester, enantiomer, conjugate or prodrug
thereof.  As used herein, “conjugate” or “conjugated” refers to attachment of a
Licensed Compound directly or indirectly to a vaccine antigen via a covalent or
high-affinity non-covalent bond such that the Licensed Compound and vaccine
antigen remain linked together (as a Product) for co-presentation to immune
system cells.

 

“Net Sales” shall mean the amount invoiced by CELLDEX, its Affiliate, or its
Sublicensee for sale of Product in an arms length transaction to a Third Party,
less sales, excise

 

5

--------------------------------------------------------------------------------


 

or use taxes or transportation charges shown on the face of the invoice, less
credits for defective or returned Products, and less all regular trade and
discount allowances.  Product sold in transactions involving consideration other
than or in addition to cash shall be deemed to have been sold at the highest
price charged by CELLDEX, its Affiliate or Sublicensee to the applicable class
of trade in the relevant annual period (or, if all transactions in the
applicable class of trade involve consideration other than or in addition to
cash, the highest price charged by CELLDEX, its Affiliate or Sublicensee in the
relevant annual period irrespective of class of trade).  Leasing, lending,
consigning, or any other activity by means of which a Third Party acquires the
right to possession or use of a Product shall be considered to be a sale for the
purpose of determining Net Sales.  Net Sales shall be deemed to be at least fair
market value.  For clarity, the value of donations of Product cannot be deducted
in calculating Net Sales.

 

“Party” or “Parties” shall mean CELLDEX, 3M, and/or 3M IPC, as applicable.

 

“Patents” shall mean patents and patent applications, utility certificates,
improvement patents and models and certificates of addition and all foreign
counterparts of them in all countries, including any divisional applications and
patents, refilings, renewals, re-examinations, continuations,
continuations-in-part, patents of addition, extensions, (including patent term
extensions), reissues, substitutions, confirmations, registrations,
revalidations, pipeline and administrative protections and additions, and any
equivalents of the foregoing in any and all countries of or to any of them, as
well as any supplementary protection certificates and equivalent protection
rights in respect of any of them.

 

“Phase I Clinical Trial” shall mean a human clinical trial that is intended to
initially evaluate the safety and/or pharmacological effect of a product in
subjects or that would otherwise satisfy requirements of 21 CFR 312.21(a), or
its foreign equivalent.

 

“Phase II Clinical Trial” shall mean a human clinical trial in any country that
is intended to initially evaluate the effectiveness of a product for a
particular indication or indications in patients with the disease or indication
under study or that would otherwise satisfy requirements of 21 CFR 312.21(b), or
its foreign equivalent.

 

“Phase III Clinical Trial” shall means a human clinical trial in any country
that is intended to prove statistically sound evidence of the effect and safety
of a product for a particular

 

6

--------------------------------------------------------------------------------


 

indication or indications in patients with the disease or indication under study
or that would otherwise satisfy requirements of 21 CFR 312.21(c), or its foreign
equivalent.

 

“Product” shall mean any combination of (i) a CELLDEX APC Targeting Technology
vaccine with (ii) a Licensed Compound to be utilized as a Vaccine Adjuvant.  For
the avoidance of doubt, a single Product may serve to provide immunization for
multiple diseases in the Field.

 

“Regulatory Approval” shall mean any and all approvals, authorizations, licenses
or registrations of any federal, state or local regulatory agency, department,
bureau or other governmental entity (including but not limited to the U.S. Food
and Drug Administration (“FDA”), necessary for the manufacture, use, storage,
import, transport and/or sale of products in a regulatory jurisdiction.

 

“Regulatory Authority” shall mean (i) with respect to the United States, the
FDA, or such other agency or instrumentality of the United States to which the
responsibilities and authority of the FDA are given or delegated from time to
time, (ii) with respect to the European Union, the European Medicines Evaluation
Agency (“EMEA”), and (iii) with respect to each other jurisdiction, the agencies
or instrumentalities of such jurisdiction having substantially the same
responsibilities and authority of the FDA or EMEA.

 

“Sublicensee” shall mean a non-Affiliate person or entity to whom CELLDEX or a
direct sublicensee of CELLDEX has granted a sublicense pursuant to and in
accordance with Article 2 of this Agreement.

 

“Territory” shall mean worldwide.

 

“Third Party” shall mean an entity other than CELLDEX, 3M, 3M IPC, or Affiliates
thereof.

 

“Vaccine Adjuvant” shall mean a Licensed Compound which is used to induce,
augment, fine-tune, enhance, or desensitize an antigen-specific immune response
to an antigen contained in a vaccine or generated by a DNA vaccine for the
therapeutic treatment of an existing disease or prophylactic use as protection
against future disease (including desensitization to allergens).  [*]

 

--------------------------------------------------------------------------------

* Confidential

 

7

--------------------------------------------------------------------------------


 

“Granted Claim” shall mean a claim of an issued (granted) and unexpired patent
within the 3M Patent Rights that has not been held invalid by an administrative
agency or court of competent jurisdiction in any unappealed or unappealable
decision.

 

ARTICLE 2.                  LICENSE

 

2.1                              3M IPC (and Affiliates if applicable) hereby
grants to CELLDEX a worldwide, royalty-bearing, exclusive license to 3M Patent
Rights and 3M Know-How to `make, have made, use, import, offer to sell, and sell
Product using Licensed Compound supplied by 3M (or supplied by a third party
under Section 7.2 if applicable) for use in the Field.  For the avoidance of
doubt, the license grant under this Section 2.1 provides for CELLDEX to utilize
Licensed Compound related to the research and development of a Product for use
in the Field.

 

2.2                              CELLDEX, and any direct Sublicensee of CELLDEX
granted in accordance with this Article 2, shall have the right to grant one or
more sublicenses hereunder in connection with Licensed Compound (as related to
the research and development of a Product for use in the Field) and any Product
developed by CELLDEX without the prior written consent of 3M provided that:

 

(a)           CELLDEX shall notify 3M in writing of the grant of any sublicense,
identify the sublicense and assure itself of the integrity and financial
responsibility of the Party to whom a sublicense is granted (“Sublicensee”);
and,

 

(b)           each Sublicensee shall agree to be bound by all of the
obligations, terms and conditions that obligate, bind or affect CELLDEX under
this Agreement to the extent that such obligations, terms and conditions are
relevant given the nature of the rights granted by CELLDEX to any given
sublicense.

 

2.3                              CELLDEX hereby grants to 3M a non-exclusive,
royalty-free, fully paid up license, with rights to sublicense, to any CELLDEX
Improvements, provided that such license shall exclude use of Licensed Compounds
with CELLDEX APC Technology until after the Term.

 

8

--------------------------------------------------------------------------------


 

2.4                              Neither 3M, 3M IPC nor CELLDEX grant any right
or license under any patent rights, know-how, or other intellectual property
rights other than as expressly provided above.

 

ARTICLE 3.                  TECHNICAL COLLABORATION AND REGULATORY SUPPORT

 

3.1                              3M will provide to CELLDEX certain information
regarding the Licensed Compounds including 3M Know-How and other information to
support Approval Applications in the Territory.  At CELLDEX’s request and
expense, and with reasonable advance notice, 3M may at 3M’s option, attend and
participate in meetings with a Regulatory Authority in seeking Regulatory
Approval of a Product.  3M shall have no obligation to generate any additional
data regarding a Licensed Compound except as provided under a 3M Workplan.

 

3.2                              Each Party shall appoint a person (a “Program
Manager”) to coordinate this Article 3 of this Agreement.  The Program Managers
shall be the primary contacts between the Parties, and each Party shall notify
the other within thirty (30) days after the date of this Agreement of the
appointment of its Program Manager and shall notify the other Party as soon as
practicable upon changing this appointment.  As between the Parties, CELLDEX
shall be solely responsible, at its own cost, expense and discretion, for
designing, creating and finalizing a commercially reasonable plan for the
development of a Product sufficient to obtain Regulatory Approval of such
Product within the Territory, and then implementing and carrying out all
activities contemplated under such development plan such as all research,
development, scientific, medical, regulatory and other activities. 
Notwithstanding the foregoing, CELLDEX shall use commercially reasonable efforts
to develop and commercialize a Product throughout the Territory.  CELLDEX shall
provide 3M a reasonable summary of such CELLDEX Workplans to allow 3M to monitor
progress and estimated milestone timing.  CELLDEX shall provide bi-annual
updates of progress and/or material changes

 

9

--------------------------------------------------------------------------------


 

under CELLDEX Workplans to 3M via contact with 3M’s designated Program Manager. 
If CELLDEX terminates work on a Product for cancer or fails to use reasonable
diligence after three years from the Effective Date to progress any program for
a disease target listed in the Field other than cancer, 3M shall have the right
to remove such disease target from the Field definition.  CELLDEX shall promptly
inform 3M of any discontinued programs and 3M shall have the right to update
Field definition to remove such disease target.

 

3.3                              3M will supply or have supplied, [*] for
CELLDEX’s use under a CELLDEX Workplan from initiation of pre-clinical studies
through completion of a Phase I Clinical Trial, or 3M’s use under a 3M Workplan
within [*] weeks of receiving such request.  3M shall invoice CELLDEX at a rate
of $[*] for the time required to produce and release any Licensed Compounds
supplied by 3M to CELLDEX for Phase II and Phase III Clinical Trial studies, or
other U.S. dollar amount as agreed.    3M shall invoice CELLDEX upon shipment of
such supplies.   CELLDEX shall pay 3M within 30 days of 3M’s invoice date.

 

3.4                              CELLDEX may request 3M to conduct work such as
to identify IRM molecules for pre-clinical development and/or to synthesize
conjugatable and non-conjugatable IRM molecules for preclinical and clinical
development and to manufacture and perform stability studies for toxicology and
clinical supplies.  If 3M determines that it has the capacity and capability to
conduct the work, CELLDEX and 3M shall agree on a 3M Workplan to define the
scope, deliverables and timing for such work.  3M will use reasonable commercial
efforts to carry out such work in a timely manner under the Workplan.  CELLDEX
will fund any such work by 3M at 3M’s then-prevailing hourly rate [*].  3M shall
invoice CELLDEX for such work on a monthly basis.  CELLDEX shall pay 3M within
30 days of 3M’s invoice date.

 

3.5                              As between CELLDEX and 3M, CELLDEX shall own
all Approval Applications and Regulatory Approvals related to the development
and commercialization of a Product in the Territory.

 

--------------------------------------------------------------------------------

* Confidential

 

10

--------------------------------------------------------------------------------

 

3.6                              CELLDEX (or one of its Affiliates or
Sublicensees) shall be responsible for and act as the sole point of contact for
communications with Regulatory Authorities in connection with the development,
commercialization, and manufacturing of a Product in the Territory.  To the
extent 3M receives any written or oral communication from any Regulatory
Authority relating to a Product, 3M shall (i) refer such Regulatory Authority to
CELLDEX, and (ii) as soon as reasonably practicable, notify CELLDEX of such
communication.

 

3.7                              Each Party shall maintain records, in
sufficient detail and in good scientific manner appropriate for patent purposes,
which shall be complete and accurate and shall fully and properly reflect all
work done and results achieved in the performance of obligations under this
Agreement.

 

3.8                              CELLDEX shall, following the Effective Date,
bear all costs relating to obtaining, supporting and maintaining Regulatory
Approvals in the Territory.

 

ARTICLE 4.                                                          PROGRAM IP
OWNERSHIP

 

4.1                              Inventions conceived during and out of the work
under this Agreement, and patents and applications filed thereon, shall be owned
according to U.S. law as follows: those conceived solely by employees or agents
of one Party shall be owned by that Party; those conceived jointly by an
employee or agent of 3M and an employee or agent of CELLDEX shall be owned
jointly by 3M IPC and CELLDEX each joint owner having the right, subject to this
Agreement, to practice, license, and transfer its rights in joint inventions
without permission of or accounting to the other(s).

 

4.2                              Each Party may prepare, file, prosecute,
maintain, abandon, terminate, enforce, and otherwise handle solely owned patent
rights at its sole discretion and expense.  Joint patent applications and
patents may be prepared, filed, prosecuted, and maintained primarily by CELLDEX
at its expense if claiming an invention that is based primarily on use or
formulation of the CELLDEX vaccine(s) and by 3M at

 

11

--------------------------------------------------------------------------------


 

its expense if based primarily on use or formulation of resiquimod or other
Licensed Compound, and if the invention being claimed is not clearly either of
the foregoing, the Parties will agree in good faith how best to handle the cost,
preparation, filing, prosecution, maintenance, abandonment, or termination of
such joint applications and patents.

 

4.3                               Infringement

In the case where at any time during the term of this Agreement either Party
believes that an infringement within the scope of the exclusive license granted
under Section 3.1 by a Third Party of the 3M Patent Rights is occurring, which
infringement entails the development or commercialization of a product the same
as any Product or that directly competes with any Product, such Party shall
disclose the basis for such belief to the other Party.

 

4.4                              Third Party Patents

If during the term of this Agreement either Party receives any notice, claim or
proceedings from any Third Party alleging infringement of that Third Party’s
intellectual property by reason of either Party’s activities under this
Agreement, then:

 

(a)  the notified Party shall forthwith inform the other Party of the notice,
claim or proceeding;

 

(b)  if the alleged infringement is due in particular to Licensed Compound
(i.e., but for Licensed Compound, as opposed to a different adjuvant compound,
there would be no infringement), then 3M shall have the right , but shall not be
obliged to, at its own cost and expense, defend such claim or other proceeding
in accordance with the following:

 

(i)  3M shall have sole conduct of the claim and any proceedings including any
counterclaim for invalidity or unenforceability or any declaratory judgment
action and including the right to settle provided always that 3M shall not
settle any claim which prejudices any right or interest of CELLDEX other than
with the prior written consent of CELLDEX.  If 3M elects to unilaterally control
the

 

12

--------------------------------------------------------------------------------


 

conduct of such claim or proceeding, 3M shall pay its counsel and other
litigation fees and pay the full cost of damages awarded in favor of the
patentee for past infringement but shall have no other duty or liability to
CELLDEX.  CELLDEX shall provide reasonable assistance to 3M in relation to such
proceedings provided 3M shall reimburse CELLDEX for its reasonable out-of-pocket
expenses in providing any such requested assistance, but not any other expenses
if, for example, CELLDEX elects to be separately represented (which shall be at
CELLDEX’s discretion), in which case such separate representation shall be at
CELLDEX’s cost and expense;

 

(ii)  if 3M succeeds in any such proceedings whether at trial or by way of
settlement, it shall be entitled to retain any part of an award of costs and
damages made in such proceedings or settlement sum paid that is necessary to
recover its costs and the balance shall then be shared between the Parties in
proportion to the loss suffered by each Party in consequence of such
proceedings.

 

(c)  If 3M elects not to unilaterally control the conduct of such claim or
proceeding, or if the alleged infringement is not due to Licensed Compound, then
CELLDEX shall be fully responsible for defending conducting such claim or
proceeding at its sole cost and expenses and shall indemnify and hold harmless
3M for any damages or liability resulting from such litigation.  3M shall
provide reasonable assistance to CELLDEX in relation to such proceedings
provided CELLDEX shall reimburse 3M for its reasonable out-of-pocket expenses in
providing any such requested assistance, but not any other expenses if, for
example, 3M elects to be separately represented (which shall be at 3M’s
discretion), in which case such separate representation shall be at 3M’s cost
and expense

 

13

--------------------------------------------------------------------------------


 

ARTICLE 5.                                                          FEES AND
MILESTONE PAYMENTS

 

5.1                              CELLDEX shall pay 3M IPC [*] within 10 days of
the Effective Date.

 

5.2                              On the first and second anniversary of the
Effective Date, CELLDEX shall pay 3M IPC [*].  This fee will enable CELLDEX to
continue to develop different pre-clinical Products directed toward filing of an
Approval Application with a Regulatory Authority (“Clinical Candidate”), as
designated in writing to 3M IPC by CELLDEX.  Beginning on the third anniversary
of the Effective Date, CELLDEX shall pay 3M [*].

 

5.3                              CELLDEX shall notify 3M IPC upon achieving the
following clinical development milestone payments for each Product containing a
different vaccine antigen and/or different Licensed Compound and shall pay 3M
IPC within 30 days of the following clinical development events:

 

Development Milestones Payments

 

 

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

 

*Major Market is defined as [*].

 

--------------------------------------------------------------------------------

* Confidential

 

14

--------------------------------------------------------------------------------


 

ARTICLE 6.                                                     ROYALTIES

 

6.1                              CELLDEX shall pay 3M IPC an Earned Royalty of
[*] of Net Sales of Product covered by a Granted Claim of 3M Patent Rights or
using 3M Know-How, [*].

 

6.2                              CELLDEX shall pay the Earned Royalties due
under this Agreement not later than 30 days following each calendar quarter in
which the Earned Royalties accrue.  If necessary, royalty amounts may be
estimated and subsequently reconciled in the next royalty payment.  CELLDEX
shall account for all sales of Products by their Affiliates and Sublicensees and
shall submit a single payment for all sales of Products. Each payment shall be
accompanied by a royalty report identifying the unit volume, Net Sales, and
royalty due for each licensed Product on a country-by-country basis.  Payments
for royalties, as well as hourly charges for work under 3M Workplans, annual
fees, and milestones with Reference Fields indicating the reason for payment
shall be made by wire transfer to:

 

Wells Fargo Bank NA

420 Montgomery St

San Francisco, CA 94104-1298

 

ABA Number:  121000248

Beneficiary:  3M Company

Account Number:  0000030103

 

Agreement Control Number

Reference Field:    Vaccine Adjuvant Annual Fees, Milestones, or Royalty

 

or to such other address as 3M IPC may from time to time designate.

Payments for hourly work by 3M shall be made net 30 days and as addressed in
3M’s invoices for such work.

 

--------------------------------------------------------------------------------

* Confidential

 

15

--------------------------------------------------------------------------------


 

6.3                              3M may inspect and audit the records of CELLDEX
and its Sublicensees pertaining to the sale of Products through third party
accountants of its own selection and reasonably acceptable to CELLDEX.  CELLDEX
shall provide such accountants with access to the records during reasonable
business hours, to check, at 3M’s expense, the royalty due hereunder.  Any such
audit shall not unreasonably interfere with the ability of CELLDEX to conduct
its normal business.  Such access need not be given to any such set of records
more often than once each year nor more than 3 years after the date of any
report to be audited, and the accountants shall report to 3M only the amount of
royalty due and any other corrections to previous royalty reports.  Such 3M
accountant may be required by CELLDEX to enter into a reasonably acceptable
confidentiality agreement, and in no event shall such accountants disclose to 3M
any information other than such as relates to the accuracy of reports and
payments made or due hereunder.  3M shall give CELLDEX written notice of its
election to inspect and audit the records related to the royalty due hereunder
not less than 30 business days prior to the proposed date of review by 3M’s
third party accountants. CELLDEX shall maintain sufficient records to permit the
inspection and auditing permitted hereunder for three years after the date of
each respective reporting period.  CELLDEX shall prepare its records and reports
according to generally accepted accounting principles.

 

6.4                              Any late payments under this Agreement shall
accrue interest at a rate of 1.0% per month.  In the event that an audit reveals
an underpayment by CELLDEX, it shall pay the past due royalty and interest
within 30 days.  In the event that an audit reveals an underpayment of more than
5% of the amount due, CELLDEX shall, in addition to interest due on the late
amount, pay for 3M’s reasonable costs in conducting the audit.

 

16

--------------------------------------------------------------------------------


 

ARTICLE 7.                             COMMERCIAL SUPPLY OF LICENSED COMPOUNDS

 

7.1                                 [*]

 

7.2                                 [*]

 

ARTICLE 8.                                                         
CONFIDENTIALITY, STUDY RESULTS, AND PUBLICATION

 

8.1                              During the course of this Agreement, 3M, 3M IPC
and CELLDEX may each disclose confidential and/or proprietary information,
including but not limited to each Party’s materials, other proprietary materials
and technologies, economic information, business or research strategies, trade
secrets and material embodiments thereof (each Party’s “Confidential
Information”), to the other solely for the purpose of carrying out a CELLDEX
Workplan or 3M Workplan, or both.

 

8.2                              The recipient of Confidential Information shall
(i) not disclose it to any Third Party except employees, consultants, and agents
to whom such disclosure is necessary to the purpose of this Agreement and who
are bound by confidentiality obligations at least as stringent as herein,
(ii) protect it with the same degree of care used to protect its own
confidential information of a like nature, but no less than a reasonable degree
of care, (iii) not use it for any purpose other than as set forth under this
Agreement, and (iv) return it upon request of the disclosing Party.

 

--------------------------------------------------------------------------------

* Confidential

 

17

--------------------------------------------------------------------------------


 

8.3                              The obligations set forth in paragraph 8.2
shall apply only to Confidential Information that is (a) disclosed in writing
and is marked to indicate it is confidential at the time of disclosure, or that
is (b) disclosed in any other manner and is indicated to be confidential at the
time of disclosure and thereafter is also summarized and marked to indicate it
is confidential in a written memorandum delivered to the receiving Party within
thirty days of the disclosure, or that is (c) disclosed in the form of tangible
products or materials transmitted with an accompanying written memorandum
indicating that the disclosure is confidential.  Further, it is understood that
3M shall not receive on a confidential basis any information regarding Licensed
Compounds or uses, formulations or delivery thereof, and CELLDEX shall not
receive on a confidential basis any information regarding CELLDEX’s vaccine’s or
uses, formulations or delivery thereof.

 

8.4                              Information shall no longer be deemed
Confidential Information 5 years following the termination or expiration of this
Agreement, or if the information (i) was in recipient’s possession before
receipt from discloser and was not acquired, directly or indirectly, from
discloser on a confidential basis, (ii) is received in good faith from a Third
Party not subject to an obligation of confidentiality owed to discloser or a
Third Party, (iii) is independently developed by recipient without reference to
or use of Confidential Information received hereunder, or (iv) is already or
becomes available to the public through no fault of the recipient (v) is
required by judicial or administrative process to be disclosed, provided that
recipient shall promptly notify discloser with enough time to oppose such
process.  A recipient Party may include information of the other in a patent
application only to the extent required (e.g., to comply with best mode) and
provided that it is raised in advance and there is no reasonable objection by
the other Party.

 

8.5                              With specific regard to pre-clinical and
clinical study results from work under this Agreement  generated by CELLDEX or
Third Parties, each Party shall treat such data as confidential but shall have
the right to use the data for its own internal research purposes and shall have
a limited right to disclose the data to individual

 

18

--------------------------------------------------------------------------------


 

Third Parties provided that such disclosure shall not without written permission
of the other Party include information that would (i) in the case of disclosures
by CELLDEX, identify 3M or suggest (e.g., via mechanism of action) that Licensed
Compounds were used, or (ii) in the case of disclosures by 3M, identify CELLDEX
or suggest that a CELLDEX vaccine was used.  For avoidance of doubt, (i) CELLDEX
may disclose that a novel vaccine adjuvant was used in the work, and 3M may
disclose the results obtained using a particular vaccine; and, (ii) pursuant to
Section 3.5, CELLDEX shall own all Approval Applications and Regulatory
Approvals related to the development and commercialization of a Product in the
Territory.  For the avoidance of doubt, 3M shall not have access to CELLDEX
Regulatory Applications, but shall have the right to use data generated in
support of such Regulatory Applications as it relates to the Licensed Compound.

 

8.6                              Any peer-reviewed journal publication or public
presentation at scientific meetings, or the like, of the data shall be only with
the mutual consent of the Parties, shall include employees of both Parties as
authors if academically appropriate, and shall identify both 3M and CELLDEX
unless one Party requests not to be identified or to exclude identification of
3M IRM compounds or the CELLDEX APC vaccine candidate.  Any proposed journal
publication or presentation at a public meeting of the data shall be submitted
by the publishing or presenting Party to the other Party for review, comment and
removal of said Party’s Confidential Information at least thirty (30) days in
advance of submission to the proposed publisher or conference.

 

8.7                              The terms of this Agreement shall be deemed
confidential, but existence and general nature of this Agreement or that the
Parties have a relationship regarding the subject matter hereof shall not be
deemed confidential.

 

19

--------------------------------------------------------------------------------


 

ARTICLE 9.                             WARRANTIES AND INDEMNIFICATION

 

9.1                              Each Party warrants that (i) it has the right
to enter into this Agreement; (ii) it has no obligations to any other person or
entity which are in conflict with its obligations under this Agreement; (iii) it
has taken all requisite action on its part to authorize the execution and
delivery of this Agreement and the performance of its obligations hereunder.
This Agreement has been duly executed and delivered on behalf of such Party, and
constitutes a legal, valid, binding obligation, enforceable against such Party
in accordance with its terms.

 

9.1.1.                  Except as disclosed to or otherwise known by CELLDEX, 3M
IPC (or an Affiliate) owns and/or has the right to license the 3M Background
Patent Rights as set forth in this Agreement.

 

9.1.2.                  Except as disclosed to or otherwise known by CELLDEX, 3M
IPC does not have actual knowledge, through its in-house patent counsel, that
any Third Party patent would be infringed by Licensed Compound or its
manufacture by 3M.

 

9.2                              3M warrants that any Licensed Compound, or
formulation thereof, it supplies to CELLDEX for clinical testing or commercial
supply will meet agreed upon specifications and be manufactured in accordance
with cGMP.

 

9.4                              EXCEPT AS SET FORTH IN THIS PARAGRAPH 9.1 and
9.2, NO PARTY GIVES ANY EXPRESS OR IMPLIED WARRANTY PURSUANT TO THIS AGREEMENT,
THE PERFORMANCE OR NONPERFORMANCE OF THIS AGREEMENT OR ANY OTHER MATTER OR
SUBJECT ARISING OUT OF THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO, THE IMPLIED
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE,
NONINFRINGEMENT OF THIRD PARTY PATENT RIGHTS, OR THE SCOPE, VALIDITY, OR
ENFORCEABILITY OF ANY LICENSED PATENT RIGHTS.

 

9.5                              3M shall indemnify, defend and hold CELLDEX
harmless against any and all Third Party loss or liability for any and all
judgments, claims, causes of action,

 

20

--------------------------------------------------------------------------------


 

suits, proceedings, losses, damages, demands, fees, expenses, fines, penalties
or costs (including without limitation reasonable attorney’s fees, costs and
disbursements) arising from any claim by such Third Party made against CELLDEX
to the extent such claim results from 3M’s breach of the warranty provided
above, however, 3M shall be liable only to the extent such breach resulted in
the harm or injury for which CELLDEX seeks indemnification.  CELLDEX’s sole
remedy for supply of defective Licensed Compounds, or formulation thereof, shall
be replacement of such material or refund of the supply cost paid to 3M for such
material.

 

9.6                              CELLDEX shall indemnify, defend  and hold 3M
and 3M IPC harmless from any and all Third Party loss or liability for any and
all judgments, claims, causes of action, suits, proceedings, damages, demands,
fees, expenses, fines, penalties and costs (including without limitation
reasonable attorney’s fees, costs and disbursements) arising from any claim by
such Third Party made against 3M/3M IPC that results from CELLDEX’s or its
agent’s use, sale, testing, or clinical studies of Licensed Compounds, or
formulation thereof, or Product except to the extent that such loss or liability
is due to 3M’s breach of the warranty set forth above.

 

9.7                              Notwithstanding anything in this Agreement to
the contrary neither Party shall be liable to the other for any indirect,
incidental, special, punitive or consequential damages related to Licensed
Compounds, formulation thereof, or Product, or performance or non-performance of
this Agreement regardless of the legal theory asserted including, but not
limited to, contract, fault, negligence or strict liability.

 

ARTICLE 10.                      TERM AND TERMINATION

 

10.1                        This Agreement shall, unless earlier terminated,
expire at the end of CELLDEX’s obligation to pay royalties under Article 6
expires.

 

21

--------------------------------------------------------------------------------

 

10.2         CELLDEX shall have the right to terminate without cause at any time
on 60 days written notice to 3M.

 

10.3         3M shall have the right to terminate this Agreement on 60 days
written notice in the event CELLDEX takes action directly or indirectly to
challenge the validity, scope or enforceability of any of the 3M Patent Rights.

 

10.4         Either Party may terminate this Agreement upon 60 days written
notice of material breach by the other Party and failure to cure such breach
within such 60 days time.

 

10.5         In the event CELLDEX terminates this Agreement under Section 10.2
or 10.4 or 3M terminates under Sections 10.3 or 10.4, all licenses to CELLDEX
under this Agreement shall immediately terminate and CELLDEX shall destroy any
unused amounts of Licensed Compound at 3M’s written request, provided that
CELLDEX, its Affiliates and any sublicensee thereof may, however, after the
effective date of such termination, sell all Products, and complete manufacture
and/or formulation at the time of such termination and sell, have sold, or offer
for sale the same, provided that CELLDEX shall make the payments and submit
reports to 3M as required in Article 6 of this Agreement.

 

ARTICLE 11.       MISCELLANEOUS

 

11.1         This Agreement contains the complete and entire agreement between
the Parties hereto, and supersedes any previous communications, representations,
or agreements whether verbal or written relating to the subject matter hereof.

 

11.2         No change, addition, waiver, amendment, or modification of any of
the terms or conditions hereof shall be valid or binding on either Party unless
in writing and signed by authorized representatives of all Parties.

 

11.3         Notices under this Agreement shall be given in writing and
delivered by mail or facsimile to the Parties as follows:

 

22

--------------------------------------------------------------------------------


 

To 3M:

 

3M Drug Delivery Systems Division

3M Center Bldg. 275-3E-10

St. Paul, Minnesota 55144

 

Attention:  General Manager

 

With a copy to:

 

Chief Intellectual Property Counsel

Office of Intellectual Property Counsel

3M Innovative Properties Company

Building 220-10W-01

3M Center

St. Paul, Minnesota 55144

 

To CELLDEX:

 

Celldex Therapeutics

222 Cameron Drive, Suite 400

Phillipsburg, New Jersey 08865

Attention: VP Business Development

Facsimile: (908) 454-1911;

 

with copies to:

Fox Rothschild LLP

2700 Kelly Road, Suite 300

Warrington, PA  18976-3624

Attention:  Jeffrey H. Nicholas, Esq.

Facsimile:  (215) 345-7507;

 

11.4         This Agreement may not be assigned by a Party without the prior
written consent of the other Party, and any purported assignment without such
consent shall be void, provided however, (i) CELLDEX may assign this Agreement
without such consent in connection with the sale or transfer of substantially
all of its business to which this Agreement relates, or (ii) 3M and 3M IPC may
assign this Agreement without such consent in connection with the sale or
transfer of substantially all of 3M’s business to which this Agreement relates.

 

23

--------------------------------------------------------------------------------


 

11.5         Any questions, claims, disputes or litigation arising from or
related to the making, performance or alleged breach of this Agreement, or to
any available remedies (a “dispute”), shall be governed by the laws of
Minnesota, without regard to conflicts of law principles, and shall be resolved
as follows: (i) upon written notice of dispute (the “notice”), by in-person
negotiation between business representatives of the Parties who have authority
to fully resolve the dispute; (ii) if within 60 days of the notice the dispute
has not been fully resolved, the Parties shall conduct a confidential mediation
using a location, mediator, and rules acceptable to both Parties (with the costs
of mediation shared equally); (iii) if the dispute is not then resolved, and as
a last resort only, either Party may commence litigation; provided that any
lawsuit must be filed and maintained exclusively in the state or federal courts
of Minnesota.  THE PARTIES HEREBY WAIVE ANY CONSTITUTIONAL, STATUTORY OR COMMON
LAW RIGHT TO A TRIAL BY JURY.  Nothing herein shall preclude either Party from
taking whatever actions it deems necessary to prevent immediate, irreparable
harm to its interests.

 

11.6         If one or more provisions of this Agreement is for any reason found
to be invalid or unenforceable or ruled by a court or other government body of
competent jurisdiction to be invalid or unenforceable, that provision or
provisions shall be deemed severed from the rest of the Agreement and all other
provisions within the Agreement nevertheless will remain enforceable.  The
Parties shall replace any such invalidated or unenforceable provision(s) with a
valid and enforceable provision(s), by mutual consent, which will achieve the
economic effect sufficiently similar to the invalid or unenforceable
provision(s) so that it can be reasonably assumed that the Parties would have
entered into this Agreement with such a replacement provision or provisions in
place.

 

11.7         This Agreement may be executed in one or more counterparts, each of
which shall be deemed to be an original document, but all such separate
counterparts shall constitute only one and the same instrument.  One or more
counterparts may be

 

24

--------------------------------------------------------------------------------


 

delivered by facsimile transmission and such transmission shall be valid and
binding to the same extent as if it were an original.

 

11.8         Neither Party shall be held liable or responsible to the other
Party nor be deemed to have defaulted under or breached this Agreement for
failure or delay in fulfilling or performing any term of this Agreement when
such failure or delay is caused by or results from causes beyond the reasonable
control of the affected Party, including but not limited to fire, floods,
embargoes, war, acts of war (whether war is declared or not), insurrections,
riots, civil commotions, strikes, lockouts or other labor disturbances, acts of
God or acts, omissions or delays in acting by any governmental authority of the
other Party; provided, however, that the Party so affected shall use reasonable
commercial efforts to avoid or remove such causes of nonperformance, and shall
continue performance hereunder with reasonable dispatch whenever such causes are
removed.  Either Party shall provide the other Party with prompt written notice
of any delay or failure to perform that occurs by reason of force majeure.  The
parties shall mutually seek a resolution of the delay or the failure to perform
as noted above.

 

11.9         Each Party agrees to execute, acknowledge and deliver such further
instruments, and do all further similar acts, as may be necessary or appropriate
to carry out the purposes and intent of this Agreement. At the request and
expense of CELLDEX, 3M agrees to execute any such further documents or other
instruments presented by CELLDEX as may be necessary to register or record the
exclusive licenses herein at any and all Patent Offices as may be deemed
appropriate by CELLDEX in its discretion, and 3M shall reasonably cooperate with
CELLDEX as necessary to effect such registration or recordal.

 

11.10       The Parties acknowledge that this Agreement, including the details
of the Exhibits hereto, includes a good faith effort by the Parties under the
circumstances to identify, as of the Effective Date, all Patents to be licensed
to CELLDEX by 3M hereunder with respect to the Licensed Products (as reasonably
understood by 3M as of the Effective Date based on information provided by
CELLDEX), but that

 

25

--------------------------------------------------------------------------------


 

such effort may be incomplete or may be under-inclusive with respect to such
Patents.  In the event that, at any time and from time to time during the term
of this Agreement CELLDEX in good faith identifies additional Patents existing
as of the Effective Date owned or controlled by 3M IPC or its Affiliates that
would cover the Licensed Compounds per se, the existing resiquimod gel
formulation provided by 3M, or their use as Vaccine Adjuvants (as opposed to
other specific formulations or other specific methods of delivery thereof) and
which should have been included in Exhibit A, Part 1 pursuant to this Agreement
but which were not so included, CELLDEX shall notify 3M in writing with respect
to such relevant Patents, and 3M will at 3M’s election either add applicable
Patents that would cover the Licensed Compounds per se or their use as Vaccine
Adjuvants to Exhibit A, Part 1, or give CELLDEX a worldwide, royalty-free,
nonexclusive, fully paid-up, perpetual (except in the case of termination by
CELLDEX under Section 10.2 or 10.4 or by 3M under Sections 10.3 or 10.4),
sublicensable, assignable license as to such Patents to make, have made, use,
import, offer to sell, and sell Product using Licensed Compound subject to any
preexisting written obligations 3M may have made to Third Parties in good faith
(without knowing that such Patent covers a CELLDEX Product) prior to receiving
such notice from CELLDEX.

 

11.11       Headings used herein are for the convenience only and shall not in
any way affect the construction of, or be taken into consideration in
interpreting this Agreement.

 

EXECUTED and AGREED to by the Parties:

 

 

For and on behalf of 3M COMPANY

 

 

Signed:

/s/ Jim A. Vaughan

 

Dated:

  May 30, 2008

 

 

 

 

 

Printed:

Jim A. Vaughan

 

Title:

Div V.P.

 

26

--------------------------------------------------------------------------------


 

3M INNOVATIVE PROPERTIES COMPANY

 

 

 

 

 

 

 

 

Signed:

/s/ Robert W. Sprague

 

Dated:

  June 2, 2008

 

 

 

Printed:

  Robert W. Sprague

 

Title:

  Secretary

 

 

 

 

 

 

CELLDEX THERAPEUTICS

 

 

 

 

 

 

 

 

Signed:

  /s/ Anthony S. Marucci

 

Dated:

  June 2, 2008

 

 

 

Printed:

Anthony S. Marucci

 

Title:

Chief Executive Officer

 

27

--------------------------------------------------------------------------------


 

Exhibit A

Part 1 — 3M Background Patent Rights

 

 

Part 2 — 3M Program Patent Rights

 

28

--------------------------------------------------------------------------------


 

Exhibit B

CELLDEX Program Patent Rights

 

29

--------------------------------------------------------------------------------


 

Exhibit C

Workplan(s)

 

Celldex’s overall strategy is to develop a potent regimen for promoting a broad
immune response to selected disease—specific antigens. Celldex has developed
APC-targeted vaccines that efficiently deliver antigens to the immune system
using human monoclonal antibodies that bind dendritic cells and other APCs
(antigen presenting cells). Celldex’s vaccines are currently using two platforms
— One based on targeting to mannose receptors, the other targets DEC-205
receptors. In each case, the vaccines require combination with “adjuvants” to
maximize the immune response. Preclinical studies have demonstrated that [*],
which may be further enhanced with additional immune modulators. Celldex plans
to transition these studies to human clinical trials by initiating one or more
Pilot and Phase II studies in cancer patients with APC-targeted vaccines [*].
The timing of initiation and completion of these studies is subject to a number
of factors that include: regulatory acceptance of proposed studies, requirement
of toxicology studies, clinical supplies, and Celldex resources.

 

A brief outline is presented below:

 

1. [*]

 

2.  [*]

 

3. [*]

 

Based upon these studies, Celldex will explore additional opportunities for
combination programs in both Cancer and Infectious disease indications.

 

--------------------------------------------------------------------------------

* Confidential

 

30

--------------------------------------------------------------------------------


 

Exhibit D

Diseases

 

Diseases:

·                  Cancer

·                  Infectious Diseases:

·                  [*]

·                  [*]

·                  [*]

 

--------------------------------------------------------------------------------

* Confidential

 

31

--------------------------------------------------------------------------------


 

Exhibit E

Compounds

 

[*]

 (list to be expanded/amended as appropriate)

 

--------------------------------------------------------------------------------

* Confidential

 

32

--------------------------------------------------------------------------------
